        Case 4:18-cv-00372-RH-MAF Document 54 Filed 04/15/20 Page 1 of 3
                                                                                 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


FRANTISEK PRIBYL,

                 Plaintiff,

v.                                                CASE NO. 4:18cv372-RH-CAS

SIS-FDC-TALLAHASSEE et al.,

                 Defendants.

_____________________________/


                               ORDER OF DISMISSAL


        The plaintiff is a federal prisoner whose pleadings are less than clear but

whose primary complaint apparently is that someone stole his legal files. He

asserts claims under Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971). That case sometimes allows an action against a

federal officer for a constitutional violation.

        The case is before the court on the magistrate judge’s October 2, 2019 report

and recommendation, ECF No. 41. The recommendation is for dismissal of the

second amended complaint for failure to state a claim on which relief can be

granted. The plaintiff sought repeated extensions of the deadline for objections.




Case No. 4:18cv372-RH-CAS
        Case 4:18-cv-00372-RH-MAF Document 54 Filed 04/15/20 Page 2 of 3
                                                                                   Page 2 of 3




The order of February 15, 2020 extended the deadline to March 6 and said the

deadline would not be extended further.

        The plaintiff did not file objections. The plaintiff did, however, tender a third

amended complaint. Leave to amend had not been granted, so the third amended

complaint is not properly before the court. In any event, the third amended

complaint is again less than clear. It still complains of stolen legal files. It also adds

new allegations, including that the plaintiff was the victim of excessive force,

constitutionally deficient medical care, and racial discrimination. Leave to amend

to add these new theories, which apparently bear no relationship to the claims in

the earlier versions of the complaint, would not have been granted if sought—and

was not sought.

        The allegation that someone stole the plaintiff’s files—the gravamen of the

second amended complaint—does not state a claim on which relief can be granted

against the named defendants. Nor do the other allegations of the second amended

complaint. In addition to the analysis set out in the report and recommendation, the

assertion that the plaintiff was deprived of his files, at least in the absence of an

allegation of interference with a case or other harm, falls short under decisions

including Hudson v. Palmer, 468 U.S. 517 (1984) (addressing an intentional taking

of a prisoner’s property) and Parratt v. Taylor, 451 U.S. 527 (1981) (addressing a




Case No. 4:18cv372-RH-CAS
        Case 4:18-cv-00372-RH-MAF Document 54 Filed 04/15/20 Page 3 of 3
                                                                                Page 3 of 3




negligent taking of a prisoner’s property), overruled in part on other grounds by

Daniels v Williams, 474 U.S. 327, 330-31 (1986).

        The third amended complaint alleges no facts that would change the

conclusion that dismissal without leave to amend further is appropriate. If the

plaintiff wishes to pursue allegations of excessive force, constitutionally deficient

medical care, or racial discrimination, he will have to file a new lawsuit.

        For these reasons and those set out in the report and recommendation,

        IT IS ORDERED:

        The report and recommendation is accepted. The clerk must enter judgment

stating, “The complaint is dismissed under 28 U.S.C. § 1915(e)(2)(B).” The clerk

must close the file.

        SO ORDERED on April 14, 2020.

                                        s/Robert L. Hinkle
                                        United States District Judge




Case No. 4:18cv372-RH-CAS
